Citation Nr: 1432877	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a traumatic brain injury (TBI), to include residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to March 1999 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a traumatic brain injury (TBI), to include residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from August and September 2009 and April 2013.  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  Private treatment records have also been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in April 2013; the report and medical opinion are in the claims file.  The Board finds that this examination is adequate; it involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts he has sleep apnea, of service origin, and claims service connection is warranted.  The Veteran relates his claimed condition to exposure to burn pits during his second period of service.  See August 2012 statement from the Veteran.

Post service treatment records reflect that the Veteran has been diagnosed and treated for sleep apnea, and he was provided a Continuous Positive Airway Pressure (CPAP) machine.  See, e.g., May 2013 private sleep study.  In addition, the Veteran was also diagnosed with sleep apnea in an April 2013 VA examination.  

Service treatment records do not reflect a diagnosis or treatment of sleep apnea during service.  Nonetheless, the Veteran provided sworn testimony at the June 2014 hearing that he was exposed to smoke from burn pits in Iraq, and the file corroborates this service and exposure to environmental hazards.  See, e.g., June 2004 post-deployment health assessment.  

Here, as the record reflects that the Veteran has a current diagnosis of sleep apnea, as well as an in-service event, the determinative issue is whether there is a link between the Veteran's present condition and his service.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current sleep apnea is related to service.

As noted above, in an April 2013VA examination, the Veteran was diagnosed with sleep apnea.  The VA examiner considered the claims file and the Veteran's medical records.

On the question of a nexus to service, the examiner provided a negative opinion, stating that the Veteran's sleep apnea is less likely as not related to the claimed toxic exposure because sleep apnea is not medically considered to be due to exposure to toxins, and the Veteran did not report any relevant symptoms during this period of service.

Furthermore, the Board notes that in a May 2000 report of medical history the Veteran denied ever having nose trouble, and his June 2004 Post-Deployment Health Assessment reflects that the Veteran denied having difficulty breathing.

The Board has considered the Veteran's lay statements that he believes there is a relationship between his sleep apnea and service.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of respiratory conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  But, the condition at issue here could have multiple possible causes and, therefore, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for sleep apnea is denied.


REMAND

Further development is required prior to adjudicating the Veteran's service connection claim for a traumatic brain injury (TBI), to include residuals.

The Veteran says he has a TBI, of service origin, and claims service connection is warranted.  He relates his TBI to exposure to explosions in service. 

The Veteran has a diagnosis of TBI with residuals.  See April 2010 VA treatment record; November 2009 VA examination.

Regarding in-service incidents, the Veteran provided sworn testimony that he was exposed to explosions during his second period of service.  In addition, the record reflects that the Veteran has consistently reported an incident in February 2004 in which he was involved in blowing up a bunker and was later dazed and confused for several minutes as a result of the blast.  See, e.g., November 2009 VA examination; VA treatment records from November, October, and September 2009. 

A VA examination was provided in November 2009; in it, the examiner diagnosed TBI with residuals and noted that the Veteran's reported history of symptomatology is consistent with TBI. But, the November 2009 VA examination lacks an opinion on a potential nexus between the Veteran's current TBI and service.

Given the current diagnosis, the Veteran's testimony, and his consistent statements, a VA examination that includes a nexus opinion is necessary to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his TBI.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

Does the Veteran have TBI, and if so, is it at least as likely as not (50 percent or greater possibility) that the Veteran's TBI was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's diagnosis of TBI, his aforementioned sworn testimony and statements regarding his exposure to explosions in service and subsequent symptomatology, including his reported incident from February 2004.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


